PER CURIAM.
We affirm. However, we remand for the trial court to enter a written order of revocation of probation and to resolve the discrepancy in the sentence between the credit given at probation revocation (132 days) and the amount of credit given at the original sen*131tencing (183 days). Additionally, the trial court should consider whether appellant is entitled to credit for time served in the Department of Corrections as well as time served in jail awaiting final hearing.
STONE, WARNER and GROSS, JJ., concur.